OFFICE   OF THE ATTORNEY    GENERAL-   OF TEXAS
                       AUSTIN




Xonora~ls %. Riley
Texas 2rieon EoarQ
Eri%dy%llildhlg
6an antonlo, Tsxes
Deeer
    our.Siyattt
        ft&rabie U. Rile::3yat.t-.p*gc 22



        ~4.tek%'%vl~%m% co5cerr&1~        the conduct of any and
        all oi~lolalsena araploy%~s     of the Texas Prlpon ~a-
        $%q aad report salB ~oamalttes~~e     flnciln@,meether
        rulththe sobatena%of such eo/dano% awlin the acia-
        mittoe*s oplnlcn Rlcht te portfrtsntto lts flndln@9,                         .
        to tha Forty-ninthLe(:lalstum.
                  *said oomcittea m47 hold Its 5eGGlcns   at
        the CsplWl or at the Stats Penitentiaryst Eunts-
        oillo, or at sny of the Farm8 ooonnaoted  ritb the
        State iJrlso0SyGtex, end au17 uatu9e wltasssee to ap-
        pear at an7 plaa6rheFe SGid s%selonio   are held, and                        ..
        ahall beentltle~.to 9~. frm the fund h%r%lnett%r
        set asiaa, for 8311of Its eatual nsasosary travrllag
        ena other erpexmes.
    .             "T&w% is heraby crpproprlateaout 0r tha,
        Coitlri~ntEsp%ns% Fund of the Foity-%l&atbX.%&la-
        tam the ltwaof rtftaerlIIuRareqDollars (gkK!01 to
        meetths payment of zmqeseary expmws lmmrr& by
        Geld oouQnltt~**

                   l?ouscBiaple R%solutlon.Bo.311, it ~111 b%
        neat, 3s not ~1,broads61 txm@ohsrtsi~e       ut Sancte Reoo-‘
        hi&n .srOi.,4 aonsi&ered ln oar orIgina opirilonWo.
        0-524s. Th% autharltyexpxwmly mnferr%d In th&
        Hciune?waolut.ion 1s."wJ ask@ e tbozwu& lRv%atlga~tim
        of the Wisce Bptea      a& Itaomanapaent,~ulth cdtthar-                           _.
.       It.7to sumuoa wit44eres   sna 44lllpal thefr   attenaa44e
        upon it8 ~MS~OIIB, ana tak% waefi48       oonosr~fne     the
        oollduot     ot   any   ma,.m        otfl4id4      45a   ~107wm   0r   th4             ;;
    .TexasPrison syatm, end reportnaid~oarrPlittseta   find-
     In&p, together with t$% stabstianao of suah avl&moe ae
     in the 04waltteotsopinion ni&ht be petitlnentto Its
    rinahgtt,  to ths Forty-nlnt$L%&3latum.-
                  or twurse, this authority lnoluude*
                                                    i7 iilglri-
        eatSctn
              ~an7pmwm leelly lnolaectalto the sapress
        poskra Pantloned.
                  xe thlhk an iapllqd autkorlty la airen to
        th% ceaaoulttee
                      to employ suok 8t%xio&raphle,.orother
        h6lp   a5a    &GSiGtGlltG,      88    Wl?Illa be   M%%QMt#~lp l3%O%S%%S7
        to the taking of %vla%sim~,
                                  end tbe.reportlagthe'oaai-
        slIttee* findings,but beyorla-taa thE~oGuEmltte%
                                                       would.                             '
  hate m authority or lee1 right *to tGlcQwith them a
  pnraon rho i% not a m%mb%r of either tha oodtt%e or
  the &%pi%la?4ir%and bestow  apon h&z tlm mm% rig&a
  and privll%gGG* enjoyed  by the emmlttee.   53 other
  w8rd0, this comalttee,as pointsd out In our original
,~opinion, uould hate no panr to de1efGtG any portion
  of   its   powers   or   kaposea   &rtl&s‘uponsn]rother person.
              Phi% %n%wer la neotassarlly     gesntel a% your
~.:inquiriessre g%lllsr%l.   We are not.aaviwa      or the
   8~oif10 rti0t or f%at% &rlng.riae to your qa%%tlone,             ..
  ;;at~myt,     0r aotzr~e, speak 4tih4rv1tss   than in gemm-
            .